Title: From George Washington to the United States Senate and House of Representatives, 1 June 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] June 1st 1790.
Gentlemen of the Senate and House of Representatives.

Having received official information of the accession of the State of Rhode Island and Providence Plantations to the Constitution of the United States, I take the earliest opportunity of communicating the same to you, with my Congratulations on this happy event, which unites under the general Government all the States which were originally confederated; and have directed my Secretary to lay before you a copy of the letter from the President of the Convention of the State of Rhode Island to the President of the United States.

Go: Washington

